

Exhibit 10.1




 
2015 Executive Performance Agreement
 
 
Pursuant to the Cerner Corporation Performance-Based Compensation Plan
 



Plan Metrics
Your annual Target Bonus Level (TBL) is $«Total_TBL».
Your “Total Opportunity” will be based on attainment of the following
Performance Metric:
Weighting
Performance Metric
Timing Code
PF Applies
Scope
100%
Earnings per Share
Y
Yes
Corporate



Depending on whether the achievement of the Performance Metric is at, below or
above the target metric amount, your calculated Total Opportunity earned will be
increased or decreased in accordance with the table set forth below. This
calculated Total Opportunity incentive payment amount, whether or not adjusted
based on the Attainment Percentage of the Performance Metric, may also be
reduced depending on your quarterly and annual Performance Factor (PF).
MAXIMUM PAYOUT
If the established Performance Metric is achieved above the target metric
amount, you may be eligible to be paid up to 140% of your TBL as set forth in
the table below. In addition, if at least the minimum payout Attainment
Percentage of the Performance Metric is achieved, you may be eligible to be paid
up to an additional 25% of your TBL, if you receive a PF rating of “Outstanding”
or “Distinguished”. If you receive a PF other than "Outstanding" or
"Distinguished," or the percentage bonus amounts for the "Outstanding" or
"Distinguished" categories is determined to be less than 25%, you will receive a
lesser amount (between 0 and 25% of your TBL). Even if you receive a PF rating
of “Outstanding” or “Distinguished,” you may not receive any payment other than
the Payout % of your Total Opportunity indicated in the table below based on the
actual Attainment % of the Performance Metric achieved.


The maximum payout (the “Maximum Payout”) is capped at «Base %» of your base
salary effective March 9, 2015 (the date the performance targets were
established).
 

 
Attainment % of Performance Metric
 TBL Payout %
  
104%
140%
 
102%
120%
 
100%
100%
 
98%
75%
 
<98%
0%



MAXIMUM PAYOUT REDUCTION - BASED ON PERFORMANCE FACTOR
You will receive a quarterly and an annual PF rating determined by your direct
manager, which rating may affect the Total Opportunity incentive payment
calculation as set forth below.


A PF rating of "Needs Development" or "Unacceptable" for any quarter or for the
year may result in a 0-100% reduction of your initial calculated Total
Opportunity incentive payment. If you receive a “Highly Valued” rating for any
quarter or for the year, you will only receive a payment equal to the applicable
TBL Payout % (as set forth

1
 

© Cerner Corporation. All rights reserved.



--------------------------------------------------------------------------------



above) of your Total Opportunity. If the minimum payout Attainment % of
Performance Metric is achieved and you receive an annual PF of “Outstanding” or
““Distinguished,” you may receive an upward PF adjustment equal to 0-25% of your
TBL, but in no event shall your total payout exceed your Maximum Payout of
$«MXP» unless determined by the Plan Administrator in accordance with Section 6
of this 2015 Executive Performance Agreement (“Agreement”). Any reductions in
calculated TBL incentive payments resulting from a PF rating may not be earned
back.
Payment Terms, Schedule and Criteria
Terms
Payment for Y Timing Code Metrics
Payment for cumulative YTD metrics (Y Timing Code) will be calculated quarterly
based on approved quarterly targets that build cumulatively to a full-year
target. For each of the first three quarters of the year, the Associate will be
eligible to be paid 15% of the Associate’s annual TBL opportunity based on these
metrics. At year-end, the remainder of the Associate's incentive will be
calculated based on the full-year targets.


Timing Code definitions of specific payment timing are located in the CPP
Glossary (effective January 4, 2015) located on uCERN.


Changes to an Associate’s TBL, based on any compensation adjustments, will be
reflected in payment calculations on a pro-rata basis for the appropriate
quarters. However, in no event may the TBL of a Covered Executive (as defined in
Cerner's Performance Based Compensation Plan (the “162(m) Plan”)) change after
the initial 162(m) Plan metrics and Covered Executive's eligible performance
compensation opportunity are established by the Compensation Committee.
The year-end calculation of payments will not affect amounts earned for previous
quarters; however, the actual PF adjustment, if applicable, will apply to TBL
incentives earned for the full year.
Corrections to prior period payments may be made and applied to current period
payments earned to ensure accurate incentive payments.
Timing
Payment of earned TBL will be made approximately sixty (60) days after the end
of a quarter in which they are earned.
Criteria
1.
In order to be eligible for any payments under this Agreement, Cerner must have
received the Associate’s signed Cerner Associate Employment Agreement, which
governs the terms and conditions of the Associate’s employment with Cerner.

2.
Participation under this Agreement begins as of the beginning of the first full
quarter of employment in, or assignment to, an eligible role under Cerner's
162(m) Plan. Newly eligible Associates will satisfy the "full quarter"
requirement as long as they are actively working within the first sixteen (16)
working days of the quarter.

3.
Payments under Cerner's 162(m) Plan for any one quarter or the year will be
forfeited if the Associate fails to complete performance reviews/self-appraisals
as required by Cerner's Human Resources group. Any balance of the payout that
could have been attained is forfeited and will not be paid in subsequent
quarters.

4.
Exceptions to the above items will be considered and determined by the Plan
Administrator(s), in his/her sole discretion.

Other Considerations
1.
Termination of Eligibility: An Associate’s eligibility under the 162(m) Plan
will be terminated immediately in the event of termination of employment with
Cerner Corporation or any of its subsidiaries (“Cerner”), for any reason
(voluntarily or involuntarily), or transfer to a non-Cerner Performance Plan
(CPP) role. Payments are earned only for completed periods (quarters,
semi-annual, or annual metrics); i.e., if employment with Cerner is terminated
or if participation in the 162(m) Plan is otherwise terminated at any time
before the completion of a period, no incentive will be earned or paid for that
period. The Associate will be entitled to payment for the earned CPP incentive
only


2
 

© Cerner Corporation. All rights reserved.



--------------------------------------------------------------------------------



if he/she is employed or in his/her CPP-eligible role on the last fiscal day of
the period. The 2015 fiscal calendar can be found in Exhibit III of the CPP
Glossary (effective January 4, 2015) available on uCERN.
2.
Leave of Absence: Eligibility for Associates who are not actively at work for
more than six weeks of any quarter will be subject to a reduction in Total
Opportunity as set forth in the CPP Leave Policy (located on uCERN).

3.
Repayments to Cerner: In the event an Associate's employment is terminated, for
any reason (voluntarily or involuntarily), and such Associate owes money to
Cerner, for any reason, or is required to return incentive payments, Cerner may
deduct the amounts owed from all accounts due to such Associate, such as salary,
advances, vacation pay, expense reimbursements, incentive payments, and other
Cerner monies owed to the Associate. To the extent such amounts are not setoff,
the Associate remains liable for any remaining balance. Cerner reserves the
right to collect any outstanding balance through legal means if necessary.

4.
Incentive Payment Recovery in the Event of a Restatement:  In the event Cerner
implements a Mandatory Restatement (as defined in Section 11(viii) of the 162(m)
Plan), which restatement relates in whole or in part to the 2015 fiscal year or
prior years while the Associate was eligible for CPP, some or all of any amounts
paid as an incentive payment earned by the Associate under this Agreement and
related to such restated period(s) shall be recoverable and, in all appropriate
circumstances and to the extent practicable as determined by Cerner's Board of
Directors, must be repaid within ninety (90) days of such restatement(s).  The
amount which must be repaid, if any, is the amount by which the compensation
paid or received exceeds the amount that would have been paid or received based
on the financial results reported in the restated financial statement, in each
case determined by the Plan Administrator.  Any amount required to be repaid may
be repaid directly by the Associate, setoff against future amounts owed to the
Associate by Cerner under this Agreement (if such amounts will be earned and
paid within the ninety (90) day payment period) or any other amount owed to the
Associate by Cerner, as permitted by applicable law, or paid as otherwise agreed
in writing between the Associate and Cerner. Cerner will not be required to
award additional CPP payments should the restated financial statements result in
a higher CPP payout.

5.
Incentive Payment Recovery in the Event of Fraud or Misconduct:  In the event
Cerner implements a Mandatory Restatement, which restatement relates in whole or
in part to the 2015 fiscal year or prior years while the Associate was eligible
for CPP, all amounts paid as an incentive payment earned by the Associate under
this Agreement and related to such restated period(s) shall be fully recoverable
and, in all appropriate circumstances and to the extent practicable as
determined by Cerner’s Board of Directors, must be repaid within ninety (90)
days of such restatement(s) if it is determined by Cerner’s Board of Directors
that the Associate engaged in fraud or misconduct that caused or partially
caused the need for the restatement.  Any amount required to be repaid may be
repaid directly by the Associate, setoff against future amounts owed to the
Associate by Cerner under this Agreement (if such amounts will be earned and
paid within the ninety (90) day payment period) or any other amount owed to the
Associate by Cerner, as permitted by applicable law, or paid as otherwise agreed
in writing between the Associate and Cerner.

6.
Modifications to this Agreement: The Plan Administrator reserves the right, in
its sole discretion, to interpret and modify this Agreement: (a) during the
162(m) Plan year to coincide with changing corporate objectives, and (b) during
or after the 162(m) Plan year to: (i) avoid windfall payments unintentionally
derived from the 162(m) Plan design that may result from the highly variable
nature of many Client Agreement(s) or market conditions and/or (ii) adjust
payments or terminate this Agreement when an Associate’s performance has been
documented by management to be unacceptable. Such modifications will occur only
under the authority of the Plan Administrator(s), in their sole discretion. Any
component of this Agreement may be adjusted to ensure that the Associate
receives adequate, yet reasonable, compensation. In no event may the Plan
Administrator (I) increase the amount of compensation payable that would
otherwise have been payable upon the attainment of the original performance
metric, as such metric was established during the initial allowable period of
time under Section 162(m) of the Internal Revenue Code for establishing
"performance-based compensation" or (II) make any modifications or
interpretations to the 162(m) Plan which will jeopardize the deductibility of
performance-based compensation payable hereunder, unless the Plan Administrator
expressly acknowledges in connection with the modification or interpretation
that the availability of Internal Revenue Code Section 162(m)'s
performance-based compensation exemption is not desired.

Capitalized terms used but not otherwise defined in this Agreement have the
meanings set forth in the CPP Glossary (effective January 4, 2015).

3
 

© Cerner Corporation. All rights reserved.

